IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-91-193-CR


TOMMY LEE BLACKWELL,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 39,573, HONORABLE JOE CARROLL, JUDGE
 



PER CURIAM
	Appellant pleaded guilty to the offense of aggravated sexual assault.  Tex. Pen.
Code Ann. § 22.021 (1989).  The district court adjudged appellant guilty and assessed punishment
at imprisonment for sixteen years.
	Appellant's court-appointed attorney filed a brief in which he concludes that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by advancing contentions which counsel says might arguably support the
appeal.  See also Penson v. Ohio, 488 U.S. 75 (1988);  Gainous v. State, 436 S.W.2d 137 (Tex.
Cr. App. 1969);  Jackson v. State, 485 S.W.2d 553 (Tex. Cr. App. 1972);  Currie v. State, 516
S.W.2d 684 (Tex. Cr. App. 1974);  High v. State, 573 S.W.2d 807 (Tex. Cr. App. 1978).  A
copy of counsel's brief was delivered to appellant, and appellant was advised of his right to
examine the appellate record and to file a pro se brief.  No pro se brief has been filed.
	We have carefully reviewed the record and counsel's brief and agree that the appeal
is frivolous and without merit.  A discussion of the contentions advanced in counsel's brief would
serve no beneficial purpose.
	The judgment of conviction is affirmed.

[Before Justices Powers, Jones and B. A. Smith]
Affirmed
Filed:  September 18, 1991
[Do Not Publish]